     Case 3:19-cv-01715-JLS-AHG Document 74 Filed 04/16/21 PageID.1498 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    TODD HALL; JULIE DRASSINOWER;                      Case No.: 19-CV-1715 JLS (AHG)
      KEVIN BRANCA; and JESSE
12
      HEINEKEN, individually and on behalf               ORDER TAKING MATTER UNDER
13    of all others similarly situated,                  SUBMISSION WITHOUT ORAL
                                       Plaintiffs,       ARGUMENT
14
15    v.                                                 (ECF No. 72)
16    MARRIOTT INTERNATIONAL, INC.,
      a Delaware corporation,
17
                                      Defendant.
18
19          Presently before the Court is Plaintiffs Todd Hall, Julie Drassinower, Kevin Branca,
20    and Jesse Heineken’s Motion to Consolidate Cases and for Appointment of Interim Class
21    Counsel (“Mot.,” ECF No. 72). The Court finds the matter suitable for decision without
22    oral argument; accordingly, the Court TAKES UNDER SUBMISSION the Motion
23    without oral argument pursuant to Civil Local Rule 7.1(d)(1).
24          IT IS SO ORDERED.
25    Dated: April 16, 2021
26
27
28

                                                     1
                                                                              19-CV-1715 JLS (AHG)
